[Cite as Allen Cty. Bar Assn. v. Brown, 124 Ohio St.3d 530, 2010-Ohio-580.]




                   ALLEN COUNTY BAR ASSOCIATION v. BROWN.
                       [Cite as Allen Cty. Bar Assn. v. Brown,
                         124 Ohio St.3d 530, 2010-Ohio-580.]
Attorneys at law — Misconduct — Failure to act with reasonable diligence —
        Failure to notify client of receipt of funds — One-year suspension, stayed
        on conditions.
           (No. 2009-1230 — Submitted September 29, 2009 — Decided
                                   February 24, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-002.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Christi Lee Brown of Lima, Ohio, Attorney
Registration No. 0062696, was admitted to the practice of law in Ohio in 1994.
The Board of Commissioners on Grievances and Discipline has recommended
that we suspend her license to practice law for one year, all stayed on conditions,
based on findings that she neglected legal matters, did not act with reasonable
diligence and promptness, and failed to promptly notify a client of her receipt of
funds to which the client was entitled. We agree that respondent committed the
professional misconduct and that the board’s recommended sanction is
appropriate.
        {¶ 2} Relator, Allen County Bar Association, charged respondent with
violations of the former Code of Professional Responsibility for acts committed
before February 1, 2007, and of the Ohio Rules of Professional Conduct for acts
committed after that date. A panel of the board heard the case and dismissed
some of the charges alleged in the complaint. It found that respondent had
committed professional misconduct and recommended that respondent be
                             SUPREME COURT OF OHIO




suspended from the practice of law for one year, all stayed upon conditions. The
board adopted the panel’s findings and recommendation.
       {¶ 3} The violations alleged arose from respondent’s representation of
two clients in separate collection matters. In each case, respondent was seeking to
collect on a money judgment. In one instance, respondent accepted a retainer but
took no steps to collect on the judgment. In the other, respondent ceased all
activity in the case after collecting only a portion of the judgment and retained
those funds until threatened with disciplinary action.
       {¶ 4} In both cases, respondent repeatedly ignored written and verbal
requests from her clients for information on the status of their cases. At the
hearing, respondent gave two reasons for this.           First, as a solo practitioner,
respondent followed office-management procedures that were, at best,
disorganized. Second, respondent admitted to an avoidance response, in which
despite her knowledge that she “was doing wrong * * * it was easier to do
something else than it was to address these situations.”
       {¶ 5} Compounding the panel’s concerns over these admissions was
evidence that respondent had rejected assistance from her local bar association in
2004 and 2008: “By her own admission, respondent began having difficulties in
her practice as early as 2004, yet when the Bar Association also brought this to
her attention at that time, she apparently did nothing to get matters in hand. She
did not search out appropriate CLE courses, nor turn to others for assistance.
Granted, she had a busy practice and a household to manage, including for a
period of time, a son with medical problems * * *. Instead, for whatever reasons,
she let matters slide. Thus her professional difficulties compounded and the
various grievances were filed. * * * Of further concern is the fact that when
offered an experienced mentor in 2008 she failed to respond positively. To say,
as does Respondent, that when confronted with an acknowledged error, she copes
by moving on to do something else signifies a deeper problem.”




                                         2
                               January Term, 2010




        {¶ 6} The panel found violations of Prof.Cond.R. 1.1 (a lawyer shall
provide competent representation to a client), 1.3 (a lawyer shall act with
reasonable diligence and promptness), and 1.15 (a lawyer shall promptly notify a
client when funds are received). In considering the sanction to be imposed, the
panel found both mitigating and aggravating factors. In mitigation, the panel
cited respondent’s (1) cooperation in the proceedings and sincere remorse, (2)
lack of a prior disciplinary record, and (3) lack of selfish or dishonest motive.
BCGD Proc.Reg. 10(B)(2)(a), (b), and (d). Two aggravating factors were also
found: multiple offenses and what the panel termed a “disturbing pattern” of
misconduct. BCGD Proc.Reg. 10(B)(1)(c) and (d).
        {¶ 7} The panel discussed two additional factors in greater detail.
BCGD Proc.Reg. 10(B)(2)(c) lists in mitigation a respondent’s “timely good faith
effort to make restitution.” The panel acknowledged that respondent had made
restitution to both clients but was reluctant to consider that a mitigating factor
because respondent did not make restitution until disciplinary action had either
been threatened or initiated. The panel did note, however, that both uncollected
judgments remained enforceable.
        {¶ 8} The panel also cited BCGD Proc.Reg. 10(B)(2)(h) in noting that
respondent had implemented changes to her practice to facilitate better case
management.       The panel, however, was concerned about the long-term
effectiveness of these measures. Respondent, by her own admission, had been
overwhelmed at times as a solo practitioner but nevertheless desired to return to
solo practice in the future. She had also refused help in the past, including offers
of assistance from the bar association. The panel questioned “what long term
network Respondent has in place should she undoubtedly face similar stresses of
practice in the future.”
        {¶ 9} The panel recommended a one-year suspension, all stayed upon the
following conditions: (1) that respondent complete 12 hours of CLE in law-office



                                         3
                                   SUPREME COURT OF OHIO




management, with instruction to cover office organization, time and task
management, and basic software aids for case management, (2) that respondent
submit to a stress-management assessment by the Ohio Lawyers Assistance
Program (“OLAP”) and enter into any follow-up contract deemed necessary by
OLAP, (3) that respondent participate in a two-year mentoring program similar to
the one previously offered by the Allen County Bar Association, and (4) that
respondent commit no further misconduct.
         {¶ 10} The board adopted the panel’s findings of fact. It adopted its
conclusions of law in part, concurring in the panel’s finding that respondent had
violated Prof.Cond.R. 1.3 and 1.15(d). The board also recognized that certain acts
occurred before February 1, 2007,1 and therefore found violations of DR 6-
101(A)(3) (prohibiting neglect of an entrusted legal matter) and 9-102(B)(1)
(requiring prompt notice to clients of receipt of funds). The board adopted the
panel’s recommended sanction.
         {¶ 11} We, in turn, adopt the board’s findings of fact, conclusions of law,
and recommended sanction.
         {¶ 12} The board found Dayton Bar Assn. v. Sebree, 96 Ohio St.3d 50,
2002-Ohio-2987, 770 N.E.2d 1009, to be “representative of the problems
afflicting Respondent in this case. Like Sebree, Respondent is facing multiple
grievances which stemmed from a pattern of neglect, rather than an isolated
incident.” We agree that the holding of Sebree should be applied in this case.
         {¶ 13} In Sebree, the respondent mismanaged the cases of two clients. Id.
at ¶ 1-5. His poor office procedures and busy practice manifested themselves in
his failure to properly respond to client communications and the neglect of the


1. Relator charged respondent with misconduct under applicable rules for acts occurring before
and after February 1, 2007, the effective date of the Rules of Professional Conduct, which
supersede the Code of Professional Responsibility. When both the former and current rules are
cited for the same act, the allegation constitutes a single ethical violation. Disciplinary Counsel v.
Freeman, 119 Ohio St.3d 330, 2008-Ohio-3836, 894 N.E.2d 31.




                                                  4
                               January Term, 2010




matters that the two clients had entrusted to him. In Sebree and in this case, the
misconduct was attributable, at least in part, to busy practices, poor office
management, and the lack of guidance. Id. at ¶ 6.
       {¶ 14} In Sebree, we agreed with the stipulation of the parties that the
"complaints looked at individually are not heinous and do not represent
intentional wrongdoing on the Respondent's part, but are indicative of an overall
pattern that suggests the Respondent needs assistance, guidance and counseling in
regard to his time and practice management skills.” 96 Ohio St.3d 50, 2002-
Ohio-2987, 770 N.E.2d 1009, at ¶ 6.
       {¶ 15} We ordered a six-month suspension for Sebree, which was stayed
on the condition “that respondent permit his office practices and management
skills to be monitored and reviewed * * * for at least one year, that respondent
attend a seminar on office-management skills, * * * and that respondent receive
any further education or advice or perform any other acts that [his] monitor
recommends during the monitoring period.” Id. at ¶ 9.
       {¶ 16} We have applied Sebree in cases with analogous patterns of
misconduct, tailoring the conditions of stayed suspensions to address the causes of
the misconduct.
       {¶ 17} In Cuyahoga Cty. Bar Assn. v. Poole, the respondent was charged
with three counts. 120 Ohio St.3d 361, 2008-Ohio-6203, 899 N.E.2d 950, ¶ 4-8.
Two counts related to Poole’s taking fees from clients yet failing to perform work
or return client communications. The third count addressed Poole’s failure to
cooperate with the disciplinary process. Like the respondent in this case, Poole
did not communicate with clients, neglected entrusted legal matters, and failed to
return either client’s money until grievances were filed. Id. at ¶ 4, 6. Citing
Sebree, we noted that Poole might benefit from counseling or therapy, and we
stayed his one-year suspension on the conditions that he “(1) consult the Ohio
Lawyers Assistance Program and comply with any recommendations for



                                        5
                            SUPREME COURT OF OHIO




treatment, (2) complete a one-year monitored probation, * * * (3) comply with all
of the other requirements of Gov.Bar R. V(9), and (4) commit no further
misconduct.” Id. at ¶ 21.
        {¶ 18} In Cuyahoga Cty. Bar Assn. v. Sherman, the respondent neglected
a legal matter, failed to respond to client communications, and failed to maintain
client funds in a separate, identifiable bank account. 101 Ohio St.3d 158, 2004-
Ohio-340, 803 N.E.2d 398.       Citing Sebree, we suspended Sherman for six
months, stayed on the condition that he commit no further misconduct. Id. at ¶ 7.
        {¶ 19} In Cleveland Bar Assn. v. Norton, the respondent neglected two
clients’ cases, failed to appropriately communicate with his clients, and was
uncooperative during the disciplinary proceeding. 116 Ohio St.3d 226, 2007-
Ohio-6038, 877 N.E.2d 964, at ¶ 2, 6-11, 13-15. Norton expressed remorse, had
no prior disciplinary record, and established his otherwise good character and
reputation. Id. at ¶ 22. He explained that “he did not deliberately ignore his
clients. * * * [H]e had simply ‘bitten off more than he could chew’ while trying to
practice on his own for the first time. [Norton] described his misconduct as
careless mistakes and assured that he has since taken steps to improve the way he
does business.” Id. at ¶ 20. Finding Norton’s misconduct primarily attributable
to “poor organizational skills in his practice,” we stayed his six-month suspension
on conditions, including the completion of continuing legal education in law-
office and case-file management and the commission of no further misconduct.
Id. at ¶ 24-25.
        {¶ 20} Accordingly, consistent with these precedents, respondent is
suspended from the practice of law in Ohio for one year, stayed upon the
following conditions: (1) that respondent complete 12 hours of CLE in law-office
management, with instruction to cover office organization, time and task
management, and basic software aids for case management, (2) that respondent
submit to a stress-management assessment by OLAP and enter into any follow-up




                                        6
                                 January Term, 2010




contract deemed necessary by OLAP, (3) that respondent participate in a two-year
mentoring program similar to the one previously offered by the Allen County Bar
Association, with a mentor that is mutually satisfactory to respondent and the
Allen County Bar Association, and (4) that respondent commit no further
misconduct.
        {¶ 21} Costs are taxed to respondent.
                                                              Judgment accordingly.
        MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and OSOWIK, JJ., concur.
        THOMAS J. OSOWIK, J., of the Sixth Appellate District, sitting for CUPP, J.
                                 __________________
        Baran, Piper, Tarkowsky, Fitzgerald & Theis Co., L.P.A., and Robert B.
Fitzgerald, for relator.
        Gallagher Sharp, Alan M. Petrov, and Monica A. Sansalone, for
respondent.
                            ______________________




                                             7